NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MICHAEL CHANDLER WOLFE,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4832
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Keith R. Kyle,
Judge.



PER CURIAM.

              Affirmed. See McKenzie v. State, 153 So. 3d 867 (Fla. 2014); Logan v.

State, 846 So. 2d 472 (Fla. 2003); Batie v. State, 534 So. 2d 694 (Fla. 1988); Lozano v.

State, 202 So. 3d 148 (Fla. 2d DCA 2016); Harris v. State, 818 So. 2d 567 (Fla. 2d DCA

2002); State v. Wells, 466 So. 2d 291 (Fla. 2d DCA 1985).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.